11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
In the Interest of C.M., a child
            No. 11-05-00032-CV -- Appeal from Palo Pinto County
 
            David Chad Miller appeals the trial court’s December 29, 2004, modification of parent-child
relationship.  We dismiss the appeal.
            Miller filed a notice of appeal but did not file an affidavit of inability to pay costs. 
TEX.R.APP.P. 20.1.  Miller has failed to pay the required filing fee.  TEX.R.APP.P. 5.
            On February 15, 2005, the clerk of this court wrote Miller and informed him that, unless he
paid the required filing fee by March 2, 2005, the appeal was subject to dismissal.  There has been
no response.
            The appeal is dismissed.
 
                                                                                                PER CURIAM
 
March 10, 2005
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.